Citation Nr: 0702659	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-01 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) compensation, to establish service connection 
for a heart disorder, a spinal disorder, and a nervous 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the VA 
Regional Office (RO) in Waco, Texas.

In May 2006, the appellant testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

The Board notes that the September 2003 rating decision 
denied the substantive claims of entitlement to service 
connection for a heart condition, a spinal condition, and a 
nervous condition because the RO found that these disorders 
were not related to the appellant's military service.  The 
rating decision noted that the appellant served on active 
duty from May 1958 to April 1960, as had been reported by the 
appellant on his December 1998 application for non-service-
connected pension.

The appellant appealed this decision.  In the October 2004 
supplemental statement of the case, the RO indicated that the 
appellant's claims were denied because confirmation of 
successful completion of any military service was not of 
record.  Since qualifying military service is a prerequisite 
for entitlement to VA benefits, the Board has recharacterized 
the appellant's previous three issues as the one issue 
indicated above.


FINDING OF FACT

The appellant does not have qualifying active military, air 
or naval service.


CONCLUSION OF LAW

The appellant may not be recognized as a veteran and, 
therefore, the criteria have not been met for basic 
eligibility for VA compensation benefits.  38 U.S.C.A. § 101 
(West 2002); 38 C.F.R. §§ 3.1, 3.6 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the appellant was provided with notice 
regarding his service connection claims in April and May 
2003, prior to the September 2003 rating decision.  The April 
2003 letter informed him that the RO needed an original or a 
certified copy of his DD Form 214 or other separation papers.  
The appellant was provided with additional notice regarding 
verification of active military service in March 2004.  These 
letters, together, provided the appellant with all notice 
required under the VCAA.  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

In this case, all the necessary evidentiary records relevant 
to the issue on appeal have been requested or obtained.  
While the appellant indicated in April 2006 that he had more 
evidence to submit, no such evidence has been received by VA.  
In addition, the appellant's representative indicated during 
the May 2006 hearing that the appellant had nothing more to 
submit.  Therefore, there are no outstanding records to 
obtain.  The available evidence is sufficient for an adequate 
determination of the appellant's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the appellant in proceeding with the present decision, since 
the appellant was provided with such notice in April 2006.  
Moreover, based on the determination below that the appeal 
must be denied, any error that may exist with regard to the 
timing of this particular notice is harmless.


II.  Analysis

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2006).  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a "veteran," defined as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A § 101(2); 
38 C.F.R. § 3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 
198 (1994).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2006).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department.).  
Only service department records can establish if and when a 
person was serving on qualifying active service.  Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).  The service department's 
findings are binding and conclusive upon VA.  This agency 
does not have the authority to alter the findings of the 
service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).

The appellant originally asserted in December 1998 that he 
served on active duty from May 1958 to April 1960.  He 
indicated that he entered service at Temple, Texas, and that 
he left service at San Antonio, Texas.  The RO asked the 
National Personnel Records Center (NPRC) to verify this 
service, and the NPRC replied in April 2000 that it could not 
identify a record regarding the appellant.

In June 2000, the appellant submitted a questionnaire 
regarding his military service.  On it, he indicated that he 
served from May 25, 1955 to August 25, 1955.  He stated that 
he enlisted at Dallas, Texas, and that he was then sent to 
Fort Benning, Georgia, where he was then told to go home 
after about 90 days.  He provided his social security number 
and selective service number.

Following the RO's additional request for verification of 
service, the NPRC again responded in June 2003 that it could 
not identify a record for the appellant without a service 
number.

In a July 2003 response, the NPRC indicated that it conducted 
an extensive and thorough search of its holdings and was 
unable to locate the records.  The NPRC concluded that the 
records either did not exist, that the NPRC did not have 
them, or that further efforts to locate them at the NPRC 
would be futile.  September 2003 NPRC correspondence, issued 
after the RO submitted additional information contained in 
the appellant's June 2000 document, contained the same 
negative response.

In a January 2004 written statement, submitted with the 
appellant's substantive appeal (VA Form 9), he indicated that 
while he was on active duty, he came home on leave.  At that 
time, his parents had him incarcerated.  He did not 
understand why they did this or the charges against him.  
Upon release from incarceration, the Navy discharged him.  He 
contended that he was still in service when he was 
incarcerated.

A subsequent request to the NPRC containing additional 
information resulted in a February 2004 negative response 
regarding the appellant's military service.

In March 2004, the appellant submitted copies of his 
selective service documents, which included his number.  The 
documents indicated the appellant was registered on April 26, 
1954.  He also submitted an Order to Report for Armed Forces 
Physical Examination, dated in April 1958.  He was instructed 
to report for a physical examination on May 1, 1958.

On an August 2004 memorandum, the RO indicated that the 
appellant stated he went for his induction physical and was 
sent directly to the state hospital in Austin.  He indicated 
that he was not issued a uniform.

In May 2006, the appellant testified before the undersigned.  
He stated he was first inducted into the Army in June 1954 in 
Dallas.  He indicated that he had his physical in Dallas and 
then returned home.  He left from there and went to Austin 
because of a nervous condition.  The appellant was 
hospitalized there for 90 days.  He believed that the U.S. 
government sent him to the state hospital.  He stated that he 
wore a uniform when he left Dallas.  He had his induction 
physical and was issued the uniform.  He did not begin basic 
training.  The appellant contended that he was a member of 
the Armed Forces while he was at the state hospital in 
Austin.  Finally, the appellant indicated that he was aware 
of no other name under which he would have been inducted into 
service.

Given the numerous responses from the NPRC that the 
appellant's claimed active duty cannot be verified, and the 
statements from the appellant that he never entered basic 
training, the Board must conclude that the appellant 
performed no active duty, such that would render him eligible 
for VA benefits.  The RO has made numerous attempts to verify 
the appellant's claimed military service using all 
information provided by the appellant.  There is no 
indication that any information used to verify the 
appellant's claimed military service was incorrect or 
incomplete, such as would warrant an additional inquiry.

The appellant's submission of documents related to the 
Selective Service is not proof of active duty.  It is only 
documentation of his registration with the Selective Service 
and receipt of his Order to Report for a Physical 
Examination.  He never submitted or indicated that he 
received an Order to Report for Induction.  Likewise, the 
appellant has not submitted a DD Form 214 or copies of any 
official service records to verify that he had active duty.

While the appellant contended that he was sent to a state 
hospital as a member of the Navy and was not discharged from 
service until after his release, there is no corroborating 
evidence that this time period consisted of active duty.  
Conversely, all efforts made to attempt verification of 
active service by the appellant have resulted in negative 
responses.

With regard to the appellant's substantive claims for service 
connection, VA initially must establish whether the claimant 
served on active duty before deciding the claims of service 
connection.  The controlling evidence shows no active duty.

In view of the foregoing, the Board concludes there is no 
qualifying service.  As noted above, the Court has held that 
a service department determination as to an individual's 
service, in this case communicated by the NPRC, shall be 
binding on VA.  See Duro, supra.  As the NPRC has not 
verified the appellant's claimed active military service with 
the U. S. Armed Forces, and as there is no other evidence 
which confirms such active service, the appellant is not 
considered to be a veteran for purposes of VA benefits.  For 
these reasons, the appeal must be denied.


ORDER

Entitlement to basic eligibility for VA compensation, to 
establish service connection for a heart disorder, a spinal 
disorder, and a nervous disorder, is denied.





____________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


